 



EXHIBIT 10.19
EXECUTIVE OFFICER 2008 SALARIES
     The Leadership and Compensation Committee of the Board of Directors of
Nashua Corporation approved the following 2008 annual base salaries for Nashua
Corporation’s named executive officers (as defined in Item 402m(2) of
Regulation S-K):

                  Name and Position   Date Approved   2008 Base Salary
Thomas G. Brooker
  December 28, 2007   $ 416,000  
President and Chief Executive Officer
                 
John L. Patenaude
  December 4, 2007   $ 235,000  
Vice President — Finance, Chief Financial Officer and Treasurer
                 
William Todd McKeown
  December 4, 2007   $ 262,000  
Vice President of Sales and Marketing
               

 